Exhibit Sinovac Named to Deloitte Technology Fast 50 China Monday November 3, 8:00 am ET BEIJING, Nov. 3 /Xinhua-PRNewswire/ Sinovac Biotech Ltd. (Amex: SVA - News), a vaccine-focused biotech company in China, announced today its Beijing-based subsidiary and main operating entity, Sinovac Beijing, was named to the Deloitte Technology Fast 50 China 2008. The results were announced on October 31, 2008 at a special ceremony in Shenzhen. Dr. Yin Weidong, general manager of Sinovac Beijing and President and CEO of Sinovac Biotech, attended the award ceremony and the CEO Forum for Fast Growth Companies. Dr. Yin commented, "Sinovac Beijing has been a leader in the human vaccine industry with its inactivated hepatitis A vaccine, Healive(TM), and has commanded the leading market position in China. We are pleased to receive this award that recognizes our high growth of 290% over the past three years. We continue to advance our vaccine technology and leverage our market advantages to increase sales of our commercialized vaccines. We are well positioned to continue our growth in light of the world financial crisis and increasing competition." As one part of the Deloitte Technology Fast 500 Asia Pacific program, the Deloitte Technology Fast 50 China ranking includes the 50 fastest growing technology, media, telecommunications and life sciences companies in China and the Asia Pacific region. The Fast 50 China 2008, as determined by Deloitte & Touche, LLP, a US-based professional services organization, aims to reward and raise the visibility of the companies with highest growth rates. Among the 2008 China recipients, six companies come from biotechnology and pharmaceutical industry, representing 12%, a 4% increase compared to the last year. The increase demonstrates the rapid development and expansion of the life sciences industry in China. In conjunction with the awards ceremony, Deloitte released the "CEO Survey Report on Deloitte's Technology Fast 50 China 2008." The report noted that the rapid development of technology leads to research advances, new technology, and new products. Approximately 60% of interviewed CEOs believe the organic growth based on new technologies and products has greatly promoted business expansion. Similar to last year, Chinese growth companies continue to have a high regard for growth prospects across the Asia Pacific region. 71% of the surveyed companies have an optimistic view of development in the region. These CEOs also believe the Asia Pacific region presents the most attractive market growth opportunities.
